Title: General Orders, 13 March 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook saturday March 13th 1779.
Parole UtrechtC. Signs Colbert: Tuscany.


Captain Bebee of Coll Shearman’s Regiment; Lieutt Andrew Little 2nd Pennsylvania regiment: Lieutt Nathan Lawrence, late Patton’s Regiment; Lieutt William Murray 10th Pennsylvania Regiment; Mr Gilloland Director of Ordnance; Mr Richard Mount Volunteer in the 2nd North-Carolina or 1st N. York Regiment; Captain Du Val at Reading; Lieutt William Glenny 2nd New-York Regiment; Mr Welch Volunteer in General Huntington’s Brigade; Mr Mix of Coll Wyllys’s Regimt & Mr John Burnside, Coll Lamb’s regiment of Artillery being under nomination for appointments in the corps of Sappers and Miners are desired to attend forthwith at Head-Quarters.
